Prosecution by the State against appellant charging him with the unlawful possession of intoxicating liquors, under § 2717 Burns 1926. On April 11, 1927, appellant filed his verified motion to quash the affidavit for search warrant, the search warrant and the return thereon, and to suppress the evidence, to which motion appellee on April 12, 1927, filed its demurrer, which was sustained. On April 20, 1927, appellant filed his motion to quash the affidavit, which was overruled, and thereupon there was a plea of not guilty, a trial with a verdict of guilty as charged in the affidavit, and appellant's punishment was assessed at a fine of $100 and that he be imprisoned in the county jail thirty days. The error assigned and presented is the action of the court in overruling appellant's motion for a new trial, under which appellant presents, first, that the court erred in sustaining the demurrer filed by the State to appellant's motion to quash the affidavit for search warrant, the search warrant, the return thereon and to suppress evidence. If it may be said that such a question can be presented under the motion for a new trial, and that the court erred in its ruling, still such error was harmless, for the affidavit for a search warrant, the search warrant and the return were not introduced in evidence, and there was no objection, in the statement of the record, to any evidence of discoveries made in the search. The question is, therefore, not presented. There is evidence to sustain the verdict.
Affirmed. *Page 517